Citation Nr: 0707368	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right elbow disability.

2.   Entitlement to a disability rating in excess of 20 
percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from May 1976 
to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, denied 
increased ratings for the veteran's service-connected right 
elbow and right shoulder disabilities.  A July 2005 rating 
decision granted an increased rating of 20 percent for the 
veteran's right shoulder disability effective back to August 
2000, the date of claim for increased rating.

In August 2005, a written statement from the veteran was 
received.  This statement appears to be an attempt to reopen 
his claim for service connection for a back disability.  It 
also refers to rating of arthritis since 1977.  These issues 
have not been adjudicated by the RO, they have not been 
developed for appellate consideration, and are not properly 
before the Board at this time.  These issues are referred to 
the RO for action deemed appropriate.

The case was previously before the Board on several 
occasions, most recently in March 2006, when it was remanded 
for additional examination of the veteran.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's service-connected right elbow disability is 
manifested by:  flexion to 80 degrees; extension 10 degrees; 
x-ray evidence of arthritis; and objective evidence of pain 
and discomfort on repeated range of motion.  

3.  The veteran's service-connected right shoulder disability 
is manifested by:  flexion to 80 degrees; abduction to 70 
degrees; x-ray evidence of arthritis; and objective evidence 
of pain and discomfort on repeated range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, and not in excess 
thereof, for arthritis of the right elbow with limitation of 
motion, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  
38 C.F.R. Part 4, including §§ 4.7, 4.71a and Diagnostic Codes 
5003, 5206 (2006).  

2.  The criteria for a rating in excess of 20 percent for the 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002);  38 C.F.R. Part 4, including 
§§ 4.7, 4.71a and Diagnostic Code 5201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated 
August 2001, April 2004, and April 2006 satisfied the duty to 
notify provisions.  The veteran's VA medical treatment 
records have been obtained and he has been accorded recent VA 
Compensation and Pension examinations.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  The claim was fully readjudicated in a 
September 2006 Supplemental Statement of the Case which was 
subsequent to the most notification and assistance letter to 
the veteran.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his assertions; private medical treatment 
records; VA medical treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show 
with respect to the veteran's claims for increased disability 
ratings for his right shoulder and right elbow.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

An October 1979 VA examination report clearly establishes 
that the veteran is right handed.  Accordingly, the 
disability ratings at issue for the veteran's right elbow and 
right shoulder involve rating the major upper extremity.

II.  Right Elbow

Service connection for the residuals of a right elbow injury 
resulting in arthritis has been in effect at a 10 percent 
disability rating since 1988.  The veteran claims that this 
disability has increased in severity and that he warrants a 
disability rating in excess of the presently assigned 10 
percent rating.  

The veteran filed his claim for increased disability ratings 
in August 2000.  In September 2000, a VA Compensation and 
Pension examination of the veteran was conducted.  The 
examining physician noted that prior VA x-rays had confirmed 
that the veteran had degenerative joint disease (arthritis) of 
the right elbow.  The examination report also confirmed that 
the veteran was right handed.  The veteran reported discomfort 
with use of his elbow.  Range of motion testing of the right 
elbow revealed:  flexion to 140 degrees and extension to "-20 
degrees" of full extension.  The Board notes that the normal 
range of motion of the elbow is flexion to 145 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate I (2006).  
The Board reads the report of extension to be minus 20 degrees 
of full extension, which could also be stated as extension to 
20 degrees.  Some tenderness to palpation of the right elbow 
was also noted.

In April 2005, another VA examination of the veteran was 
conducted. The accompanying x-ray examination report confirmed 
mild degenerative changes of the right elbow.  The veteran 
reported having pain, stiffness, weakness, and swelling with 
use of the right elbow.  Range of motion testing of the right 
elbow revealed:  flexion to 120 degrees with pain beginning at 
50 degrees of range of motion; and, extension to "-30 
degrees" of full extension with pain beginning at 50 degrees 
of range of motion.  

In May 2005, the most recent VA examination of the veteran was 
conducted.  The examining physician noted that the veteran was 
employed as a clerk for the United States Postal Service, with 
some work accommodations being made for his nonservice 
connected back disability.  Again, the veteran confirmed that 
he was right handed.   Range of motion testing of the right 
elbow revealed:  flexion to 80 degrees with pain beginning at 
40 degrees of range of motion and functional loss at 65 
degrees due to pain; and, extension to "-10 degrees" of full 
extension. 

The veteran's service-connected arthritis of the right elbow 
is currently rated as 10 percent disabling under Diagnostic 
Code 5003 for arthritis.  Diagnostic code 5003, degenerative 
arthritis, requires rating under limitation of motion of the 
affected joints, if such would result in a compensable 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  

Disabilities involving limitation of motion of the forearm 
(elbow) are rated under Diagnostic Codes 5206 and 5207.  
Limitation of flexion of the elbow is rated under Diagnostic 
Code 6206 with a 10 percent rating contemplating limitation 
of flexion of the major extremity to 100 degrees.  A 20 
percent rating contemplates limitation of flexion of the 
major extremity to 90 degrees.  A 30 percent rating 
contemplates limitation of flexion of the major extremity to 
70 degrees.  A 40 percent rating contemplates limitation of 
flexion of the major extremity to 55 degrees.  A 50 percent 
rating, the highest rating assignable under this Diagnostic 
Code, contemplates limitation of flexion of the major 
extremity to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206 (2006).

Limitation of extension of the elbow is rated under 
Diagnostic Code 5207 with a 10 percent rating contemplating 
limitation of extension of the major extremity to 45 degrees 
or to 60 degrees.  A 20 percent rating contemplates 
limitation of extension of the major extremity to 75 degrees.  
A 30 percent rating contemplates limitation of extension of 
the major extremity to 90 degrees.  A 40 percent rating 
contemplates limitation of extension  of the major extremity 
to 100 degrees.  A 50 percent rating, the highest rating 
assignable under this Diagnostic Code, contemplates 
limitation of extension of the major extremity to 110 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2006).

The medical evidence of record reveals that the veteran has 
arthritis of the right elbow with limitation of motion.  
Accordingly, he is properly rated under the Diagnostic Codes 
for limitation of motion, if such a rating would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Review of the ranges of motion obtained on the 
most recent VA examination reveals that the veteran's 
service-connected right elbow disability is most properly 
rated under Diagnostic Code 5206 for limitation of flexion of 
the forearm (elbow).  The most recent range of motion found 
on examination reveals that the veteran has flexion of the 
right elbow limited to 80 degrees with pain beginning at 40 
degrees of range of motion and functional loss at 65 degrees 
due to pain.  This falls between the criteria for a 20 
percent rating (flexion limited to 90 degrees) and a 30 
percent rating (flexion limited to 70 degrees).  With 
veteran's complaints of pain and the examining physician's 
assessment that function loss is at 65 degrees due to pain, 
the Board finds that the evidence of record reveals that the 
veteran's right elbow disability most nearly approximates the 
criteria for a 30 percent disability rating with limitation 
of flexion to 70 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  Accordingly, the evidence supports a grant of an 
increased disability rating of 30 percent for the veteran's 
right elbow disability.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's right elbow disability.  There is no evidence of:  
ankylosis of the elbow; flexion limited to 55 degrees of 
less; extension limited to 100 degrees or more; flail joint; 
or impairment of the ulna or radius.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5205, 5206, 5207, 5209, 5210, 5211, 5212 
(2006).  Accordingly, entitlement to a disability rating in 
excess of 30 percent must be denied.  

III.  Right Shoulder

The veteran's service-connected right shoulder disability is 
presently rated at a 20 percent disability rating.  The 
veteran claims that this disability has increased in severity 
and that he warrants an increased disability rating

Again, the veteran filed his claim for increased disability 
ratings in August 2000.  In September 2000, a VA Compensation 
and Pension examination of the veteran was conducted.  The 
examining physician noted that prior VA x-rays showed no bone 
of joint pathology of the right shoulder.  Again, this 
examination report confirmed that the veteran was right 
handed.  The veteran reported pain and discomfort with use of 
his shoulder.  Range of motion testing of the right shoulder 
revealed:  active flexion to 100 degrees with passive flexion 
to 150 degrees; and active abduction to 100 degrees with 
passive abduction to 150 degrees.   The Board notes that the 
normal range of motion of the shoulder elbow both flexion and 
abduction from 0 to 180 degrees.  Ninety degrees denotes the 
half-way point of this range of motion and is at shoulder 
level.  38 C.F.R. § 4.71, Plate I (2006).  

In April 2005, another VA examination of the veteran was 
conducted.  This time the accompanying x-ray examination 
report noted mild degenerative changes (arthritis) of the 
right shoulder joint.  The veteran reported having pain, 
stiffness, weakness, and swelling with use of the right 
shoulder.  Range of motion testing of the right shoulder 
revealed:  flexion to 85 degrees with pain on motion; and, 
abduction to 85 degrees with pain on motion.  

In May 2005, the most recent VA examination of the veteran was 
conducted.  The examining physician noted that the veteran was 
employed as a clerk for the United States Postal Service, with 
some work accommodations being made for his nonservice 
connected back disability.  Again, the veteran confirmed that 
he was right handed.   Range of motion testing of the right 
shoulder revealed:  flexion to 80 degrees with pain beginning 
at 40 degrees of range of motion; and, abduction to 70 
degrees. 

The veteran's service-connected right shoulder disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5201 for limitation of motion of the arm (shoulder).  The 20 
percent rating contemplates limitation of motion of the major 
shoulder to shoulder level.  A 30 percent rating contemplates 
limitation of motion of the major shoulder to midway between 
the side and shoulder level (45 degrees),  A 40 percent 
rating the highest rating assignable under this Diagnostic 
Code, contemplates limitation of motion of the major 
extremity to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected right shoulder disability.  The 
medical evidence of record clearly shows that his flexion and 
abduction of the right shoulder are limited to 80 degrees and 
70 degrees respectively.  This most nearly approximates being 
at shoulder level to meet the criteria for a 20 percent 
rating.  There is no evidence that the veteran's range of 
motion of the right shoulder is limited to 45 degrees or 
less.  Accordingly, an increased rating must be denied.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.

The Board has considered the veteran's right shoulder 
disability under other appropriate Diagnostic Codes.  
However, there is no evidence of:  ankylosis, dislocation, 
nonunion, malunion, or flail joint of the right shoulder.  As 
such, disability ratings in excess of 20 percent are also not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2006).  

IV.  Conclusion

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability ratings assigned.  The Board has 
considered the veteran's claim for increased ratings for his 
musculoskeletal disabilities under all appropriate diagnostic 
codes.  As stated above, painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
This has been done in the present case as the veteran is 
assigned a 30 percent disability rating for his right elbow 
and a 20 percent disability rating for his right shoulder  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
ratings in excess of 30 percent for the right elbow and 20 
percent for the right shoulder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating of 30 percent, and not in excess thereof, 
is granted for the veteran's right elbow arthritis with 
limitation of motion, subject to the law and regulations 
governing the payment of monetary awards.  

A disability rating in excess of 20 percent for the service-
connected right shoulder disability is denied. 



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


